Citation Nr: 1025522	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for herniated nucleus pulposus L4-5, status post 
discectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In October 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims file.  From the 
date of the hearing, the record was held open for 60 days in 
order to allow for the submission of additional evidence for 
consideration.  Additional evidence was submitted in December 
2008, accompanied by a waiver of initial RO consideration.  See 
38 C.F.R. § 20.1304 (2009).

In February 2009, the Board remanded the current issue for 
further evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.

In its February 2009 decision, the Board also granted an initial 
disability rating of 10 percent for residuals, left knee injury.  
Because a final Board decision was rendered with regard to that 
issue, it is no longer a part of the current appeal.


FINDING OF FACT

The competent medical evidence of record demonstrates that the 
Veteran's herniated nucleus pulposus L4-5, status post 
discectomy, is characterized by pain which radiates to both lower 
extremities, with forward flexion limited to 85 degrees at worst 
and combined range of motion limited to 210 degrees at worst, and 
is not productive of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, 
there is no clinical evidence that the Veteran's lumbar spine 
disability has resulted in any incapacitating episodes requiring 
bed rest prescribed by a physician, or any objective neurological 
disabilities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for herniated nucleus pulposus L4-5, status post 
discectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in a 
December 2005 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by him and what information and evidence will be 
obtained by VA.  September 2008 and February 2009 letters advised 
the Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The February 2009 letter also advised the 
Veteran of the information and evidence necessary to substantiate 
his appeal for a higher initial rating.  The claim was last 
adjudicated in February 2010.

In any event, the Veteran's claim for a higher rating arises from 
the initial grant of service connection for his lumbar spine 
disability.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, because the notice that 
was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been satisfied.  
See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability rating, 
the claim is classified as an original claim, rather than as one 
for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, private treatment records, VA examination reports, and 
hearing testimony.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for herniated nucleus pulposus L4-5, status 
post discectomy.  Such disability has been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
effective October 1, 2005.

The General Rating Formula for Diseases and Injuries of the Spine 
provides that, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following ratings 
will apply.  A 10 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation requires evidence of 
forward flexion of the thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2009).  Any associated objective neurologic abnormalities 
should be evaluated separately, under an appropriate diagnostic 
code.  Id. at Note 1.

Turning to the evidence, a December 2005 statement from a private 
doctor noted that the Veteran had received epidural steroid 
injections to treat his low back pain in October 2003 and 
September 2005.

The Veteran underwent a VA general medical examination in 
December 2005.  On that occasion, he complained of low back 
stiffness and pain at a level 4 to 5 (out of 10) in the morning 
after waking up.  He stated that he was able to bring the pain 
down to a level 2 with stretching, a hot shower, and Motrin.  
However, he noted that his low back was never pain-free.  He 
reported flare-ups of pain occurring approximately one time per 
week to a level 8, and treatment with heat and Motrin could 
reduce the pain to a level 4 during such flare-ups.  The Veteran 
also reported pain and a tingling type of numbness in his left 
leg that went all the way down to his toes intermittently 
throughout the day.  Examination of the lumbar spine revealed no 
paravertebral muscle spasming.  Range of motion of the lumbar 
spine measured 90 degrees of forward flexion, 15 degrees of 
extension, 40 degrees of lateral flexion bilaterally, and 15 
degrees of rotation bilaterally, for a combined range of motion 
of 215 degrees.  The VA examiner noted that repetitive range of 
motion caused weakness, pain, fatigue, lack of endurance, lack of 
coordination, and a 10 degree decrease in range of motion.  The 
Veteran's gait was noted to be steady, and a neurological 
examination yielded normal results.  Accompanying December 2005 
VA X-rays of the lumbosacral spine revealed minimal degenerative 
changes.

Private treatment records dated from November 2006 through 
December 2006 document the Veteran's ongoing complaints of low 
back pain.  He received an epidural steroid injection to treat 
his low back pain in November 2006.

At his October 2008 video conference hearing, the Veteran 
testified that he was currently receiving private medical 
treatment for his low back which consisted of prescription pain 
medication and a steroid injection in his spine every 12 to 18 
months.  He also testified that his low back pain was at a level 
5 to 6 on a daily basis, with flare-ups at a level 9 
approximately one to two times a week.  The Veteran affirmed that 
repetitive motion over an extended period of time led to 
decreased range of motion in his low back.  He did acknowledge 
that he had never been prescribed bed rest by a physician for his 
low back flare-ups.  In addition, the Veteran testified that, due 
to his low back surgery in service, he experienced shooting pain 
down his left leg as well as numbness and tingling in his left 
foot and toes.

Private treatment records dated from October 2008 through July 
2009 document the Veteran's ongoing complaints of low back pain.  
He received epidural steroid injections to treat his low back 
pain in October 2008 and March 2009.  In March 2009, it was noted 
that his left-sided radiculopathy had gone away, but that he felt 
tingling in his right-sided toes on and off.  It was noted that 
straight leg raise testing was negative bilaterally in March 
2009, but one day later a straight leg raise test was positive on 
the right.  In April 2009, it was noted that the Veteran had 
numbness, tingling, and weakness occasionally in his right leg, 
and a straight leg raise test was positive on the right.

Pursuant to the Board's February 2009 remand, the Veteran 
underwent a VA spine examination in January 2010.  On that 
occasion, he complained of low back pain which radiated down both 
legs.  It was noted that he had undergone multiple rounds of 
physical therapy, that he performed some exercises on his own to 
help his back, and that he had an epidural injection about once a 
year.  The Veteran reported that his low back pain worsened with 
exertion as well as with standing for a prolonged period of time, 
but he did not describe flare-ups.  It was noted that he had not 
had any incapacitating episodes of back pain, nor did he have any 
physician-prescribed bed rest in the past 12 months.  The Veteran 
did not describe any other associated features or symptoms, such 
as numbness, bowel or bladder problems, weakness, or erectile 
dysfunction.  It was noted that he did not use a brace, cane, 
crutches, or a walker, and he had no problems such as being 
unsteady or having falls.  

Examination of the lumbar spine revealed a normal lumbar lordosis 
and normal thoracic kyphosis.  The Veteran had tenderness to 
palpation in the midline directly over his low lumbar spine, but 
no paraspinal muscle spasm or guarding on either side.  Range of 
motion of the lumbar spine measured 85 degrees of forward 
flexion, 15 degrees of extension, 40 degrees of lateral flexion 
bilaterally, and 15 degrees of rotation bilaterally, for a 
combined range of motion of 210 degrees.  Such range of motion 
was pain-free, even when repeated three times.  It was noted 
that, with pain, he was able to laterally extend 5 more degrees, 
flex 5 more degrees in both directions, and laterally rotate 10 
more degrees in both directions.  The VA examiner noted that, 
with multiple attempts at motion, there was no incoordination, 
increased pain, fatigue, or lack of endurance.  The Veteran's 
gait was noted to be normal, and a neurological examination 
(including motor, sensory, and reflex testing) yielded normal 
results.  Accompanying VA X-rays of the thoracolumbar spine 
showed some mild narrowing of the L4-5 disc space.  It was noted 
that the Veteran had no history of intervertebral disc syndrome.  
The VA examiner concluded with his impression that the Veteran's 
service-connected lumbar spine disability was a mild problem for 
the Veteran and certainly could be much worse.

Having carefully considered the Veteran's contentions in light of 
the evidence 
of record and the applicable law, the Board finds that the 
Veteran's herniated nucleus pulposus L4-5, status post 
discectomy, is adequately evaluated as 10 percent disabling.  The 
objective findings of record do not reflect evidence of forward 
flexion of the thoracolumbar spine to 60 degrees or less; 
combined range of motion of the thoracolumbar spine to 120 
degrees or less; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2009).  In addition, the evidence 
shows the Veteran denying incapacitating episodes requiring bed 
rest prescribed by a physician, and there is no clinical evidence 
establishing such.  Thus, evaluation pursuant to Diagnostic Code 
5243 based on incapacitating episodes is not warranted.  See 
38 C.F.R. § 4.71a.

The Veteran's forward flexion of the thoracolumbar spine has been 
shown to be 85 degrees at worst, and his combined range of motion 
was shown to be 210 degrees at worst.  Thus, even considering the 
Veteran's subjective complaints of pain, the medical evidence of 
record does not support any additional limitation of motion in 
response to repetitive motion that would support an evaluation in 
excess of the 10 percent presently assigned.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 
38 C.F.R. §§ 4.45, 4.59 (2009).

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board acknowledges the 
Veteran's complaints of radiating pain into his bilateral lower 
extremities.  The Board also acknowledges that the Veteran had a 
positive straight leg raise test in March 2009 and April 2009, 
but notes that the neurological portion of his January 2010 VA 
examination (including motor, sensory, and reflex testing) 
yielded normal results.  Therefore, the Board finds that the 
medical evidence of record fails to show that the Veteran's 
lumbar spine disability has been productive of any objective 
neurological disabilities.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) (2009).

In summary, the Board concludes that the Veteran's herniated 
nucleus pulposus 
L4-5, status post discectomy, has been adequately addressed by 
the 10 percent evaluation already assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2009).  Therefore, the Board finds 
that the preponderance of the evidence is against the claim for a 
higher initial rating at any time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether the Veteran's lumbar spine 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptomatology 
than is shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for herniated nucleus pulposus L4-5, status post 
discectomy, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


